DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102016000127302, filed on 16 December 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 62-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites the limitation "a first radially contracted operating condition" in line 3. It is unclear whether this is referring to the first radially contracted operating condition defined in claim 60 or is a different first radially contracted operating condition.
	As claim 62-79 are either directly or indirectly dependent on claim 61, they stand rejected for similar reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 50-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haupt (WO2015097636).
	Regarding claim 50, Haupt (Fig 1-9) discloses a process for building tyres comprising:
positioning, in a shaping station, a toroidal forming drum within a carcass sleeve comprising at least one carcass ply associated with a pair of beads (p.23 L29-31, p.23 L20-24);
shaping the carcass sleeve toroidally by radial expansion of the forming drum forming an expanded forming drum (p.24 L19-25);
removing the forming drum carrying the shaped carcass sleeve from the shaping station (p. 25 L1-2, L13-23);
and applying one or more tyre components externally on the shaped carcass sleeve carried by the expanded forming drum (p.25 L23-28);

said expanded forming drum having a toroidal shape corresponding to an inner shape of the shaped carcass sleeve (p.17 L28- p.18 L1).
	Regarding claim 51, Haupt discloses all limitations of claim 50 as set forth above. Additionally, Haupt discloses that the shaping takes place due to a radial thrust action exerted by the radial extension of the forming drum directly against the carcass sleeve (p.24 L19-25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52-79 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt (WO2015097636) in view of Barody (US20040050499).
	Regarding claim 52, Haupt discloses all limitations of claim 51 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application for shaping to occur without internal pressurization of the carcass sleeve as a) Haupt teaches that the internal pressurization of the inner carcass is an optional and not necessary step in the tire shaping process (p.16 L6-8) and b) Barody, which also teaches a process for building tyres, teaches that its well known in the art for bladderless drums (such as the one disclosed by Haupt) to shape the tires only by mechanical devices ([0005]).
	Regarding claim 53, modified Haupt teaches all limitations of claim 52 as set forth above. Additionally, as Haupt teaches that the use of internal pressurization is optional (p.16 L6-8) and Barody teaches that it’s known for tire shaping to happen through mechanical means ([0005]), the radially inner parts of the carcass sleeve would be in fluid communication with an external environment.

	Regarding claim 55, modified Haupt teaches all limitations of claim 54 as set forth above. Additionally, Haupt teaches that after positioning in the shaping station, the carcass sleeve is engaged by one or more gripping elements operating axially and/or radially inside the beads (p. 24 L10-16).
	Regarding claim 56, modified Haupt teachers all limitations of claim 55 as set forth above. Additionally, Haupt teaches that the process further comprises engaging the carcass sleeve prior to the shaping by radially expanding the one or more gripping elements (p.24 L10-16), wherein each is axially inside one of said beads (Fig 3-4).
	Regarding claim 57, modified Haupt teaches all limitations of claim 56 as set forth above. Additionally, Haupt teaches that during shaping by radial expansion of the forming drum, the one or more gripping elements disengage the beads after a radially outer portion of the forming drum has abutted against the carcass sleeve (p.25 L1-2).
	Regarding claim 58, modified Haupt teaches all limitations of claim 57 as set forth above. Additionally, Haupt teaches that before the shaping of the carcass sleeve is completed, the one or more gripping elements disengage the beads during the radial expansion of the forming drum (p. 25 L1-2). Examiner notes that “complete coupling” is not considered to be equivalent of completing the shaping process and for examination purpose, the step of disengaging the gripping elements from the beads is considered as the end of the shaping process, which occurs after “complete coupling”.

	Regarding claim 60, modified Haupt teaches all limitations of claim 59 as set forth above. Additionally, Haupt teaches that before being placed within the carcass sleeve, the forming drum is arranged in a first radially contracted operating condition (p.23 L7-9).
	Regarding claim 61, modified Haupt teaches all limitations of claim 60 as set forth above. Additionally, Haupt teaches that during the shaping of the carcass sleeve, translating circumferentially consecutive sectors of said forming drum radially between a first radially contracted operating condition wherein said sectors are approached with respect to a geometric rotation axis of the forming drum (Fig 2-3, p.16 L22-30), and a second radially expanded operating condition wherein the sectors are radially distanced from said geometric rotation axis to define said abutment surface (Fig 4).
	Regarding claim 62, modified Haupt teaches all limitations of claim 61 as set forth above. Additionally, Haupt teaches that shaping takes place by the radial moving away of the sectors of the forming drum up to said second operating condition (p.24 L19-25).
	Regarding claim 63, modified Haupt teaches all limitations of claim 62 as set forth above. Additionally, Haupt teaches that said axially outer circumferential portions are on circumferentially consecutive sectors of the forming drum (Fig 5-6, p.16 L24-26).
	Regarding claim 64, modified Haupt teaches all limitations of claim 63 as set forth above. Additionally, Haupt teaches that each of said sectors has, in radially outer position, a cross section profile extending according to said abutment surface from one to the other of said axially outer circumferential portions (Fig 4).
	Regarding claim 65, modified Haupt teaches all limitations of claim 64 as set forth above. Additionally, Haupt also teaches that the apparatus is capable of axial movement of the beads both 
	Regarding claim 66, modified Haupt teaches all limitations of claim 65 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application for the abutment surface of Haupt to be at least partly defined by a stratiform coating as Barody, which teaches a drum used in a tire manufacturing process, teaches the use of a stratiform coating (“elastic sleeve” (41)) on the drum to ensure proper positioning between drum plates ([0031]), reducing the chance of errors.
	Regarding claim 67, modified Haupt teaches all limitations of claim 66 as set forth above. Additionally, Barody teaches that the stratiform coating comprises an elastic membrane (“elastic sleeve” (41)).
	Regarding claim 68, modified Haupt teaches all limitation of claim 67 as set forth above. Additionally, Barody teaches that during the radial expansion of the forming drum, said stratiform coating expands in sliding contact relation against the sectors (Fig. 1B, 2).
	Regarding claim 69, modified Haupt teaches all limitations of claim 68 as set forth above. Additionally, Barody teaches that during the radial expansion of the forming drum, said stratiform coating expands in substantially static contact relation against the radially inner surface of the carcass sleeve (Fig 1B, 2).
	Regarding claim 70, modified Haupt teaches all limitations of claim 69 as set forth above. Additionally, Barody teaches that during the radial expansion of the forming drum, said stratiform 
	Regarding claim 71, modified Haupt teaches all limitations of claim 70 as set forth above. Additionally, because of the toroidal shape of the drum itself (Fig 2) would lead to a coupling of the carcass from the midpoint to the ends of the drum upon radial expansion, Haupt teaches that during the radial expansion of the forming drum, the abutment surface abuts against the carcass sleeve progressively towards the beads (Fig 3, 4).
	Regarding claim 72, modified Haupt teaches all limitations of claim 71 as set forth above. Additionally, because of the toroidal shape of the drum itself (Fig 2) would lead to the beads approaching the abutment surface while the beads are held in place by the engagement devices (14), Haupt teaches that during the radial expansion of the forming drum, a progressive axial approach of the beads towards the abutment surface is carried out as a result of tensions transmitted through the carcass sleeve (Fig 3, 4).
	Regarding claim 73, modified Haupt teaches all limitations of claim 72 as set forth above. Additionally, Haupt teaches that prior to the shaping, the carcass sleeve is axially centered with respect to the forming drum (Fig 3).
	Regarding claim 74, modified Haupt teaches all limitations of claim 73 as set forth above. Additionally, Haupt teaches that prior to the shaping by the axial movement of the one or more gripping elements, the carcass sleeve is axially centered with respect to the forming drum (Fig 3).
	Regarding claim 75, modified Haupt teaches all limitations of claim 74 as set forth above. Additionally, Haupt teaches that before positioning, the carcass sleeve is made in at least one building location and subsequently transferred to said shaping station (p.23 L10-14).
	Regarding claim 76, modified Haupt teaches all limitations of claim 75 as set forth above. Additionally, Haupt teaches that during positioning, the carcass sleeve is arranged around the forming 
	Regarding claim 77, modified Haupt teaches all limitations of claim 76 as set forth above. Additionally, Haupt teaches that before applying, the expanded forming drum is transferred to deposition devices to build, externally on the carcass sleeve, the one or more tyre components (p.25 L22-23).
	Regarding claim 78, modified Haupt teaches all limitations of claim 77 as set forth above. Additionally, Haupt teaches that the one or more tyre components is made by wrapping at least one elongated continuous element according to circumferential turns axially side by side around a radially outer surface of the carcass sleeve coupled to the expanded forming drum (p.25 L25-31).
	Regarding claim 79, modified Haupt teaches all limitations of claim 78 as set forth above. Additionally, Haupt teaches that the one or more tyre components comprises at least one sidewall portion with a radially inner apex joining with one of said beads (p.27 L20-23, p.27 L9-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frazier (US3616059) teaches that the carcass material is tensioned prior to shaping (C7 L31-37).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749